Opinion is correct holding indictment insufficient. The court ought to have held the case within the rule laid down in Lewis v. State, decided at present term. The principle enunciated in that case is the same as in this case. That case being correct beyond question, should have reversed this case on the proposition the law discussed in this case can not operate in any local option territory until the voters thereof voted on the law and put it into operation subsequent to the enactment of this law. I concur in reversal and dismissal of this prosecution on insufficiency of the indictment, but dissent from the opinion insofar as it does not follow Lewis v. State, and will write further views later.